Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 27, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Uniformed officers in an unmarked car were cut off by a livery cab which came to a sudden stop only a few feet in front of them. Defendant, whom the officers previously had seen in the back passenger seat looking over his shoulder at them, bolted out of a rear door as soon as the cab stopped, while a companion bolted out of the other rear door, leaving both doors open in the middle of busy traffic. The two men ran in opposite directions. The officer, believing that a cab robbery had just occurred, or perhaps just been aborted, pursued defendant, who was running at high speed. During the chase, defendant discarded bags containing 404 vials of crack.
We find no basis to disturb the hearing court’s finding that the officer had an objective, articulable basis for the approach, which escalated upon defendant’s flight, to reasonable suspicion that a crime had or was about to occur, justifying the pursuit. The contraband discarded during the chase was not precipitated by unlawful police conduct, and was therefore admissible (People v Martinez, 80 NY2d 444; People v Sierra, 83 NY2d 928; People v Moore, 202 AD2d 348). Concur—Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.